ORDER
PER CURIAM.
Upon review of the docket, we determine that this appeal must be dismissed for lack of jurisdiction.
The case in the district court involves claims, inter alia, of copyright infringement. It does not involve claims of patent infringement. This court is a court of limited jurisdiction, which does not include jurisdiction over this appeal. 28 U.S.C. § 1295.
Although we may transfer an appeal to a court that would have jurisdiction if an appeal could have been brought in that other court, pursuant to 28 U.S.C. § 1631, we note that the district court has not yet entered a final judgment in the case. Thus, transfer to the United States Court of Appeals for the Fifth Circuit is not appropriate here because the appeal could not “have been brought at the time it was filed.” 28 U.S.C. § 1631.
*993Accordingly,
It Is ORdered That:
This appeal is dismissed for lack of jurisdiction.